AO 450 (SCD 04/2010) Judgment in a Civil Action
                                            UNITED STATES DISTRICT COURT
                                                       for the
                                                District of South Carolina

   M T JH, a minor by and through his mother and
          guardian Tosha Jeter-Hillstock,
                     Plaintiff
                        v.                                  )       Civil Action No.       7:19-cv-00981-BHH
                                                            )
                                                            )
                                                            )
                                                            )
  Spartanburg County District 7, McCarthy Teszler
                     School,
                    Defendant

                                          JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)            recover from the defendant (name)               the amount of           dollars ($    ),
which includes prejudgment interest at the rate of     %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                     .
O other: the plaintiff, M T JH, shall take nothing of the defendant; Spartanburg County School District 7, as to the
complaint filed pursuant to 20:1415 and this action is dismissed without issuance and without service of process.

This action was (check one):

O decided by the Honorable Bruce Howe Hendricks, United States District Judge, presiding, adopting the Report and
Recommendation set forth by the Honorable Jacquelyn D. Austin, United States Magistrate Judge, which recommended
dismissing plaintiff’s action.

Date: May 31, 2019                                                ROBIN L. BLUME, CLERK OF COURT




                                                                             Signature of Clerk or Deputy Clerk
